DETAILED ACTION
This action is in response to the filing on December 10, 2020.  Claims 1-5 and 7-20 are pending and have been considered below.  The applicant has canceled claim 6.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Gencarella (Reg. No. 44,703) on March 10, 2021.

Please amend claims 1, 8, and 15 as listed and cancel claim 6:   
1. (currently amended) A plurality of storage nodes, comprising:
the plurality of storage nodes configured to communicate together as a storage cluster;
each storage node, of the plurality of storage nodes, having nonvolatile solid-state memory for data storage, and each storage node having a plurality of authorities, each of the plurality of authorities owning a range of data, each range of data associated with a segment number identifying a configuration of a respective redundant array of independent disks (RAID) stripe;
the plurality of storage nodes configured to distribute the data and metadata throughout the plurality of storage nodes such that the plurality of storage nodes can read the data, using erasure coding; and
the plurality of storage nodes configured to rebuild the user data independent of detection of an error associated with the data, wherein each of the plurality of storage nodes are configured to consult others of the plurality of storage nodes to determine an erasure coding scheme for rebuilding the data.

6. (canceled) 

8. (currently amended) A plurality of storage nodes, comprising:
the plurality of storage nodes configured to communicate together as a storage cluster;

the plurality of storage nodes configured to distribute the data and metadata throughout the plurality of storage nodes such that the plurality of storage nodes can read the data, using erasure coding; and
the plurality of storage nodes configured to rebuild the data without positive confirmation of an error condition by the storage cluster and without positive confirmation of an error condition associated with the data, wherein each of the plurality of storage nodes are configured to consult others of the plurality of storage nodes to determine an erasure coding scheme for rebuilding the data. 

15.    (currently amended) A method, comprising:
distributing data throughout a plurality of storage nodes such that the plurality of storage nodes can read the data, using erasure coding, each of the plurality of storage nodes having nonvolatile solid-state memory for data storage, and each of the plurality of storage nodes having a plurality of authorities, each of the plurality of authorities owning a range of data, each range of data associated with a segment number identifying a configuration of a respective redundant array of independent disks (RAID) stripe;
determining to rebuild the data for one of the plurality of storage nodes in absence of the detecting an error condition associated with the data: and
rebuilding the data for the one of the plurality of storage nodes, wherein each of the plurality of storage nodes are configured to consult others of the plurality of storage nodes to determine an erasure coding scheme for rebuilding the data.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… the plurality of storage nodes configured to rebuild the user data independent of detection of an error associated with the data, wherein each of the plurality of storage nodes are configured to consult others of the plurality of storage nodes to determine an erasure coding scheme for rebuilding the data.”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 8 and 15 recite similar limitations.  Therefore, claims 8 and 15 are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114